Citation Nr: 1549844	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing in March 2010; a transcript is of record.

In September 2010 and August 2012, the Board remanded this case for additional development.  In May 2013, the Board denied the appeal on the merits.  The Veteran appealed to the United Stated Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding for additional proceedings.  

In June 2014, the Board remanded the appeal for additional development.  In April 2015, the Board again denied service connection for a psychiatric disability.  The Veteran again appealed to the Court.  In an August 2015 Order, the Court granted a Joint Motion for Remand, vacating the April 2015 Board decision and remanding for additional proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 Joint Motion for Remand, the parties identified VA treatment records from Tuscaloosa and Birmingham VA Medical Centers which were reviewed by the AOJ, but were not associated with the claims file.  The Board remanded for all VA treatment records to be obtained and associated with the claims file in a June 2014 remand.  Subsequently, VA treatment records were obtained from Tuscaloosa, North Little Rock, and Jackson VA Medical Centers; the records were associated with the claims file.  Additionally, it was determined that treatment records from Montgomery VA Medical Center did not exist and further attempts to obtain those records were futile.  

As noted in the August 2015 joint motion, records were never obtained from the Birmingham VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the VA treatment records from the Birmingham VA Medical Center, particularly for the period of May 24, 2011, to December 3, 2012, and associate those documents with the claims file.

If the records for the period of May 24, 2011 to December 3, 2012 are unavailable and further attempts to obtain those records would be futile, such should be noted in a memorandum of unavailability which is associated with the claims file and the Veteran should be so notified.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




